*977MEMORANDUM **
Mohittige Sisira Neil Kamal Henarath, a Sinhalese citizen of Sri Lanka, petitions for review of an order of the Board of Immigration Appeals (“BIA”) upholding an Immigration Judge’s denial of his request for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, and review under the substantial evidence standard the BIA’s ruling that Henarath has not proven eligibility for asylum and its decision that Henarath is not entitled to withholding of removal. Rios v. Ashcroft, 287 F.3d 895, 898-99 (9th Cir.2002). The BIA’s decision must be upheld if “supported by reasonable, substantial, and probative evidence on the record considered as a whole.” See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We conclude that the record as a whole provides substantial evidence supporting the BIA’s decision and deny the petition.
Henarath testified that he was a merchant seaman and that Tamil crewmen taunted him on a shipping vessel regarding their victories over the Sinhalese and their plans to “take off’ the President. Henarath testified that, on one occasion, he lost his temper and struck a Tamil crewman named Thangiah, knocking out one of his teeth, after Thangiah danced around celebrating a Tamil attack on Sinhalese people in Sri Lanka in the presence of Henarath.
Henarath testified that after returning to Sri Lanka, following his altercation with Thangiah, he received threatening phone calls from Thangiah for over a year. Henarath spoke to the police who told him not to “worry too much about it” but to change his phone number. Henarath changed his phone number and moved into his brother’s house. Henarath testified that, after changing his number, he received a final call from Thangiah who told Henarath that he was placed on a hit list for assaulting a member of the Liberation Tigers of Tamil Ealam (“LTTE”) (presumably Thangiah). Although Henarath is not aware of any phone calls from Thangiah since May of 2001, Henarath testified that his wife is “permanently moving” because she is frightened by the threats from Thangiah, and that the new occupants of Henarath’s prior residence have received phone calls late at night, which have gone unanswered.
On the other hand, Henarath admitted that his school-age daughter has attended the same school for the past two years, that his family remains in the same general area, and that his family has not been harmed in any manner since Thangiah began threatening him. Additionally, Henarath testified that Thangiah did not threaten Henarath until after their fight during which Henarath knocked out Thangiah’s tooth. Before the fight, Thangiah taunted Henarath after LTTE killings in Sri Lanka, and told Henarath that the LTTE planned on assassinating the president and forming a separate country, but Thangiah had not yet threatened Henarath. The first death threat from Thangiah did not occur until several months later, after their fight and after Henarath and Thangiah left the ship.
In order to demonstrate past persecution based on threats, the threats must cause significant “actual suffering or harm.” Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000). Here, Henarath has failed *978to introduce evidence of a direct, specific and menacing threat sufficient to constitute past persecution. Instead, Henarath has only shown that he has received a number of threatening phone calls from an individual with whom he previously fought. See Zayas-Marini v. INS, 785 F.2d 801, 806 (9th Cir.1986) (holding that death threats based on personal animosity did not constitute grounds for asylum). Henarath has not shown evidence that compels the conclusion that he suffered actual and specific past harms as a result of Thangiah’s threats. We conclude that Henarath has not established past persecution based on a protected ground sufficient to establish eligibility for asylum.
If an asylum applicant does not establish past persecution, he must demonstrate a well-founded fear of future persecution by establishing a genuine fear of persecution and by introducing credible, direct, and specific evidence supporting an objectively reasonable fear of persecution. Fisher v. INS, 79 F.3d 955, 961 (9th Cir. 1996) (en banc). Henarath relies on the same evidence arising from Thangiah’s telephone threats to support his argument that he has established an objectively reasonable fear of future persecution. We have held that a post-threat harmless period, while not conclusive, is relevant in the determination of an immigrant’s asylum claim. Lim, 224 F.3d at 935. In Lim we held that petitioner, a policeman who investigated the military arm of a local communist party, showed specific, credible threats of harm (1) “when his colleagues who had received similar threats were murdered in 1990 and 1991, and [2] when he began being followed in May of 1991,” despite the fact that the applicant in Lim first received threats in 1985. Id. Unlike the applicant in Lim, Henarath has not provided sufficient evidence of an actual threat of harm to warrant reversing the decision of the Immigration Judge. Henarath resided in Sri Lanka for a period of over a year without being physically disturbed at his home and neither Henarath nor his family has received any additional telephone threats in the past two years. Castillo v. INS, 951 F.2d 1117, 1122 (9th Cir.1991) (“When determining the objective reasonableness of an alien’s claim of well-founded fear of persecution the BIA may properly consider as significant a petitioner’s continued safe and undisturbed residence in his homeland after the occurrence of the event which is alleged to have induced his fear.”)
Finally, Henarath’s allegations of alleged future persecution are further undermined because his family members have remained unharmed in Sri Lanka. See Cuadras v. INS, 910 F.2d 567, 571 (9th Cir.1990) (“[The applicant’s] claims are further undercut by the fact that his father and brother have not been harmed, and they apparently reside unmolested in El Salvador.”); Estrada v. INS, 775 F.2d 1018, 1021-22 (9th Cir.1985) (“The absence of harassment of an alien’s family tends to reduce the probability of persecution.”); Lim, 224 F.3d at 935 (“This court has allowed ongoing family safety to mitigate a well-founded fear, particularly where the family is similarly situated to the applicant and thus presumably subject to similar risk.”) Although Henarath’s family is not similarly situated to him, his family’s continued safety over the past two years provides some evidence in support of the BIA’s decision.
Because Henarath has not shown threats or specific evidence of harm to himself or his family sufficient to establish a reasonable fear of future persecution, *979Henarath is not eligible for asylum. Asylum cases such as this are not easy, but we cannot say that there was not substantial evidence to support the BIA’s decision.
Henarath’s failure to meet the standard for asylum necessarily means that he cannot meet the more stringent standard for withholding of removal. Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000). We deny Henarath’s petition as to withholding of deportation.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.